DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Claim limitation(s):
varying unit configured to vary/moved/switching (claims 1 and 6-8) 
input unit configured to be capable of inputting (claim 2) 
covering unit covering (claim 9)
display unit configured to be capable of displaying (claims 3, 4, and 17)

has/have been interpreted under 35 U.S.C. 112(f) because it uses/they use generic placeholder(s):
unit
unit
unit
unit
coupled with functional language:
vary/moved/switching
inputting
covering
displaying
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder(s) is/are not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) claim(s) %% has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f):
actuator
mouse, trackball, touch panel 
thin resin
monitor
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim element(s):
1.	information acquisition unit configured to acquire/calculate (claims 1, 14, 			and 16)
2.	receiving unit configured to receive (claims 1 and 18)
3.	control unit configured to control/controlling (claims 1, 11, 13, 15, and 17)

1.	acquire/calculate
2.	receive
3.	control/controlling
Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112(f); or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1-18, the claims are indefinite as per the 112f interpretation as described above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1-18, the claims are indefinite as per the 112f interpretation as described above.
Regarding claim 4, “the image” lacks proper antecedent basis.
Regarding claim 7, “the at least one emission end” lacks proper antecedent basis.

Regarding claims 12 and 13, “the depth of the region of interest” lacks proper antecedent basis.
Regarding claim 12, “shallow” and “deep” are relative terms and thus are indefinite. 	Regarding claim 22, “high” is a relative term and thus is indefinite.
Regarding claims 1-4, 7, and 11, the limitation “to be capable of” renders the claim indefinite because it is unclear if the recited capability is actually performed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-11, 14, 15, and 17-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satoh (WO 2012157221, machine translation attached).
Regarding claim 1, Satoh discloses an information acquisition apparatus comprising: a light source configured to apply light to an object ([0023]: “light source 12”); an ultrasonic probe configured to receive a photoacoustic wave generated from the object irradiated with the light and convert the photoacoustic wave to an electrical signal ([0025]: “detects a photoacoustic wave”); an information acquisition unit configured to acquire information on the object based on the electrical signal; a receiving unit configured to receive an instruction on a condition for acquiring the information on the object ([0026]: “receiving circuit 14 receives detection signal”); a varying unit configured to vary an irradiation position of the light applied from the light source to the object; and a control unit configured to control the varying unit, wherein the control unit is configured to be capable of controlling the varying unit based on the instruction received by the receiving unit ([0036]: “displaced by driving the fiber position control motor 22”).
Regarding claim 2, Satoh discloses an input unit configured to be capable of inputting the instruction ([0050]: “user can set (select) how the light irradiation range setting means 20 sets the light irradiation range”).
Regarding claim 3, Satoh discloses a display control unit configured to be capable of controlling display of image information on the object, the image information being acquired based on the information on the object ([0029]: “photoacoustic image generating means 17” implies a displaying of images).
Regarding claim 4, Satoh discloses a display unit configured to be capable of displaying the image ([0029]: “photoacoustic image generating means 17” implies a displaying of images).
Regarding claim 5, Satoh discloses that the varying unit comprises an actuator configured to vary at least part of an emission end of the light emitted from the light source ([0036]: “displaced by driving the fiber position control motor 22”).
Regarding claim 9, Satoh discloses a photoacoustic probe, the photoacoustic probe comprising: a casing containing the ultrasonic probe and an emission end of the light applied to the object, and a covering unit covering a surface of the casing adjacent to the object ([0025]: “may be a transvaginal or rectal probe…ultrasonic endoscope” implies a covering of ultrasonic probe and emission components).
([0050]: “sets the light irradiation range on the basis of the ultrasonic image”).
Regarding claim 11, Satoh discloses that the condition for acquiring the information on the object comprises a depth of a region of interest of the object, and wherein the control unit is configured to be capable of controlling the varying unit based on an expression or a table for determining an irradiation position according to the depth of the region of interest of the object received by the receiving unit ([0050]; [0051]: “a table for storing the observation object and the extraction condition from the ultrasonic image of the observation object, in association with each other”).
Regarding claim 14, Satoh discloses that the information acquisition unit is configured to calculate a light amount distribution in the object ([0048]: “laser power”; [0055]: “mutually different wavelengths” implies different depths and thus different distributions).
Regarding claim 15, Satoh discloses that the control unit is configured to control a total amount of the light applied to the object according to the irradiation position of the light from the light source to the object ([0048]: “laser power”; [0055]: “mutually different wavelengths”).
Regarding claim 17, Satoh discloses a display control unit configured to control display of the image acquired based on the information on the object, wherein the control unit is configured to display the irradiation position of the light from the light source to the object, the irradiation position being changed by the varying unit ([0045]: “irradiation range setting means 20 displays the irradiation range of the laser beam superimposed on the ultrasonic image”; [0050]: “The user can set (select) how the light irradiation range setting means 20 sets the light irradiation range on the basis of the ultrasonic image”).
([0039]: “The light irradiation range setting means 20 notifies the CPU 24 of the spatial position information of the light irradiation range…the CPU 24 notifies the photoacoustic image generation means 17 of the spatial position information of the determined light irradiation range”).
Regarding claim 19, Satoh disclose a method for acquiring information, the method comprising the steps of: receiving a photoacoustic wave generated from an object irradiated with light ([0023]: “light source 12”) and converting the photoacoustic wave to an electrical signal ([0025]: “detects a photoacoustic wave”); acquiring information on the object based on the electrical signal ([0026]: “receiving circuit 14 receives detection signal”); receiving an instruction on a condition for acquiring the information on the object; and controlling an irradiation position of the light applied to the object according to the instruction ([0036]: “displaced by driving the fiber position control motor 22”).
Regarding claim 20, Satoh disclose that the control step comprises a step of changing the irradiation position of the light to the object according to a depth of a region of interest of the object when an instruction on the depth of the region of interest is received at the receiving step ([0047]: “user can adjust the light irradiation range while grasping the positional relationship between the light irradiation range and the region of interest by displaying the ultrasonic image over the light irradiation range”).
Regarding claim 21, Satoh discloses performing condition-setting image acquisition for acquiring a photoacoustic image while controlling the irradiation position within a movable range of the irradiation position; displaying the irradiation position during the condition-setting image acquisition on a display unit; upon receiving an instruction on the irradiation position, ([0047]: “user can adjust the light irradiation range while grasping the positional relationship between the light irradiation range and the region of interest by displaying the ultrasonic image over the light irradiation range”).
Regarding claim 22, Satoh discloses that upon setting a region of interest of the object and starting condition-setting image acquisition, performing condition-setting image acquisition for acquiring the information on the object while controlling the irradiation position within a movable range of the irradiation position; determining the irradiation position where the set region of interest has high contrast; controlling the irradiation position according to the determination; and acquiring a photoacoustic image of the object at the irradiation position ([0047], [0050]; [0054]: “so as to couple the plurality of ultrasonic images and the photoacoustic image according to the position of the acoustic wave detecting means”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 8, 12, and 13 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Satoh (WO 2012157221, machine translation attached).
Regarding claim 8, while Satoh does not explicitly disclose that the range in which the irradiation position is moved by the varying unit is half or more of an irradiation region to which the light is applied.  However, Satoh teaches a position varying system that allows an irradiating ([0045]; [0047]; [0050]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply a range that is half or more of an irradiation region, as to provide a sufficient range that allows adequate coverage.
Regarding claim 12, Satoh does not explicitly disclose that the condition for acquiring the information on the object comprises the depth of the region of interest of the object, and wherein the control unit is configured, when the region of interest is shallow, to control the irradiation position of the light from the light source to the object to come close to the ultrasonic probe, and when the region of interest is deep, to control the irradiation position of the light from the light source to the object to come away from the ultrasonic probe.  However, Satoh does teach mechanically steering the direction of a light beam by way of an actuator ([0036]; Fig. 1: “fiber position control motor 22”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that the steering of the beam would require a movement of the actuator relative to the ultrasound probe to which it is attached.  This movement would be required to achieve the line of sight required to irradiate a particular region of interest.  One having ordinary skill would have found it obvious to modify a light source’s position so as to accurately target a particular region of interest for irradiation.
Regarding claim 13, Satoh does not explicitly disclose that the condition for acquiring the information on the object comprises the depth of the region of interest of the object, and wherein the control unit is configured to control the irradiation position of the light from the light source to the object to come away from the ultrasonic probe as the region of interest of the object becomes deeper.  However, Satoh does teach mechanically steering the direction of a light beam by way of an actuator ([0036]; Fig. 1: “fiber position control motor 22”).  Thus, it would have .

Claim(s) 6 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Satoh (WO 2012157221, machine translation attached), as applied to claim 1 above, in view of Herzog (US 2013/0116538).
Regarding claim 6, Satoh does not explicitly disclose an acoustic matching material that allows light and a photoacoustic wave to pass through is disposed between the ultrasonic probe and the object, and wherein a range in which an irradiation position of the light applied from the light source to the object is moved by the varying unit comprises a bright-field region and a dark-field region.  However, Herzog teaches a photoacoustic probe with an acoustic matching layer ([0214]).  Additionally, the irradiation of Satoh will naturally give rise to bright and dark fields, the bright fields being where the intensity is higher than where the intensity is relatively lower.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the acoustic matching layer of Herzog to the photoacoustic probe of Satoh, as to provide a well-known means of accommodating for acoustic impedances.

Claim(s) 7 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Satoh (WO 2012157221, machine translation attached), as applied to claim 1 above, in view of Esenaliev (US 2004/0054268).
Regarding claim 7, Satoh does not explicitly disclose that the at least one emission end of the light emitted from the light source comprises a plurality of emission ends, and wherein the varying unit is configured to be capable of switching among the emission ends to emit the light.  However, Esenaliev teaches a plurality of optical fiber emission ends in an optoacoustic system ([0092], Fig. 10B).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the fibers of Esenaliev to the photoacoustic probe of Satoh, as to provide multiple irradiation sources.

Claim(s) 16 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Satoh (WO 2012157221, machine translation attached), as applied to claim 1 above, in view of Abe (US 2013/0199300).
Regarding claim 16, Satoh does not explicitly disclose that the information acquisition unit is configured to calculate light amount distribution in the object, an absorption coefficient in the object, and oxygen saturation in the object according to the irradiation position of the light from the light source to the object and the total amount of the light applied to the object.  However, Abe teaches the use of photoacoustic imaging to determine an absorption energy density, or an optical absorption coefficient ([0005]) and the saturation of oxygen in blood ([0006]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the determinations of Abe to the photoacoustic system of Satoh, as to provide diagnostic measurements using photoacoustic signals.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/Primary Examiner, Art Unit 3793